DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/28/2022.  In the amendment, claims 1, 6, and 20 have been amended.
Response to Arguments
Regarding arguments provided in view of the newly amended claim 1, the arguments are moot as the amendment has required a new ground of rejection that does not include the prior art argued by applicant.  
Regarding arguments in view of the prior art rejection of claim 20 are not found to be persuasive in view of the clarifying amendments added to the claim (which have been addressed in the updated rejection found below).  To begin, examiner notes that adding in the purpose/function of a structure does not necessarily deem the structure allowable over the same structure found in a prior art reference.  With respect to the anchoring mechanism 90/92 of Lunsford et al., it is noted in paragraph [0039] that ‘while tension continues to be applied on the anchor wires 90 to hold the posterior and anterior surfaces of the second luminal wall LW2 and the first luminal wall LW1 together, as shown in Fig. 5D, the tapered dilator tip 74 of the dilator assembly can be advanced over the needle 82 and through the tissue layers to dilate and enlarge the passage therethrough’.  Examiner considers this discussion as the anchors 90/92 being capable of ‘facilitating optimum positioning of the sheath’ since they hold a position of the device for advancement of the dilator 74.  All the same, the way the anchors are placed in a strategic location (as discussed above) allows them to also meet the functionality of providing stability to the perforation device 80 when the anchor is secured to the luminal walls since the perforation device is axially movable/deliverable through the dilator tip 74, which is positioned via the facilitation of the anchor deployment.
Allowable Subject Matter
Claims 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, the prior art fails to further disclose, teach, or suggest a second actuator actuatable to move the anchor between the lock configuration and the release configuration; regarding claim 7, the prior art fails to further disclose, teach, or suggest wherein the anchor comprises a clamp, and wherein in the lock configuration the clamp is closed and in the release configuration the clamp is open; and regarding claim 9, the prior art fails to further disclose, teach, or suggest wherein the anchor comprises an expandable structure, the expandable structure is expanded when the anchor is in the lock configuration and is retracted when the anchor is in the release configuration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.  Claims 1-5, 8, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunsford et al. (US Pub. No. 2011/0137394 A1).
Regarding claim 1, Lunsford et al. disclose a transspetal perforation system comprising: a perforation device 80/82 (Fig. 4); and a medical sheath 60 (Fig. 4) comprising: an elongate member 62 (Fig. 4)having a proximal portion defining a proximal end and a distal portion defining a distal end, and a first lumen (through which dilator 74 and, thus, perforation device 80/82 are delivered) extending through the elongate member 62 and open at the proximal and the distal end for passage of  the perforation device 62 through the lumen; and an anchoring mechanism 90/92 (Fig. 4) that is deployable from the elongate member 62 and comprises an anchor 92 that is removably securable to an anatomical feature to secure the elongate member to the anatomical feature for facilitating optimum positioning of the sheath and providing stability to the perforation device for perforating a tissue (paragraphs [0036]-[0039]; see Response to Arguments section above for further explanation of added functional language discussion with respect to Lunsford et al.), and a connector (proximal portion of 90/92 which is movably secured within the elongate member 62 for deployment of the anchor) for securing the anchor to the elongate member. 
Regarding claim 2, Lunsford et al. further disclose a second lumen 72 (Fig. 4) extending through the elongate member 62 and open at the distal portion, wherein the anchor 90/92 is movable between a storage position in which the anchor is housed within the second lumen 72 and a deployed position in which the anchor is outside of the second lumen (paragraphs [0036]-[0039]).
Regarding claim 3, Lunsford et al. further disclose a first actuator 98 (Fig. 4) actuatable to move the anchor between the storage position and the deployed position (paragraph [0038] ‘The tension anchors 90 will then be manually advanced by pushing on grips 98 at their proximal ends…’).
Regarding claim 4, Lunsford et al. further disclose wherein when in the deployed position, the anchor 90/92 is spaced radially from the elongate member 62 (paragraph [0038] - ‘the distal regions 92 are caused to assume a hooked or everted configuration’ - which is shown as radially spaced from the elongate member in Fig. 4 and in broken line of Fig. 5C).
Regarding claim 5, Lunsford et al. further disclose wherein the anchor 90/92 is movable between a lock configuration for securing to the anatomical feature and a release configuration for releasing the anatomical feature (paragraph [0041] - ‘as the stent will now be applying tension on the luminal walls, the tension anchors 92 may be withdrawn’).
Regarding claim 8, Lunsford et al. further disclose wherein the anchoring mechanism 90/92 further comprises a perforating tip (paragraph [0037] - ‘anchor 90 is illustrated as a wire with a tissue penetrating distal tip’) for perforating the anatomical feature.
Regarding claim 10, Lunsford et al. further disclose a handle 79 (Fig. 4) secured to the proximal portion of the elongate member 62, wherein the connector (proximal portion of 90/92 which is movably secured within the elongate member 62 for deployment of the anchor) comprises a wire 90 secured at a first end to the handle 79 and at a second end to the anchor 92 (Fig. 4).
Regarding claim 20, Lunsford et al. disclose a transseptal perforation system (Fig. 4), comprising a sheath 60 (Fig. 4) comprising i) an elongate member 62 (Fig. 4) having a proximal portion defining a proximal end and an opposed distal portion defining a distal end, and a first lumen (through which element 74 is received - Fig. 4) extending through the elongate member 62 and open at the proximal end and the distal end, and il) an anchoring mechanism (Fig. 4) that is deployable from the elongate member and comprises an anchor 92 (Fig. 4) that is removably securable to an anatomical feature to secure the elongate member 62 to the anatomical feature, and a connector (proximal wire portions 90 - Fig. 4) securing the anchor 92 to the elongate member 62; a dilator 74 (Fig. 4; paragraph [0034]) advanceable through the lumen from the proximal end to the distal end and having a dilating tip (Fig. 4); and a perforation device 80 advanceable through the dilator 74 towards the dilating tip and having a perforating tip 82 (Fig. 4; paragraphs [0034]-[0035)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 13, 2022